                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

WENGUI GUO a/k/a MILES                              Case No. 3:18-cv-02982-MGL-PJG
KWOK, an individual,

                             Plaintiff,
                                                   MEMORANDUM IN SUPPORT OF
       vs.                                        PLAINTIFF’S MOTIONS TO DISMISS
                                                 DEFENDANT’S COUNTERCLAIMS OR,
DANYU LIN a/k/a YUDAN LIN,                        IN THE ALTERNATIVE, TO STRIKE
an individual,                                       AND FOR A MORE DEFINITE
                                                            STATEMENT
                             Defendant.


       Plaintiff Wengui Guo, a/k/a Miles Kwok (“Plaintiff”), respectfully submits this

Memorandum in Support of Plaintiff’s Motions to Dismiss Defendant’s Counterclaims or,

in the alternative, to Strike and for a More Definite Statement, pursuant to Rules 12(b)(1),

12(b)(6), 12(e), and 12(f) of the Federal Rules of Civil Procedure.1

                                      BACKGROUND

       This action arises out of false, misleading, disparaging, and defamatory statements

concerning Plaintiff and his family members published by Defendant Danyu Lin

(“Defendant”) on her Twitter account (@ZAP_333). (See Compl.)2 Plaintiff is a Chinese

political dissident currently residing in the State of New York. (Id.) Defendant is a Chinese

political and religious affairs commentator residing in the State of South Carolina.

Defendant has approximately 33,500 followers on Twitter. (Id.; ECF 1.) Defendant’s

malicious and defamatory Twitter posts, which are systematically “retweeted” by her

followers, have damaged Plaintiff’s reputation, caused Plaintiff to fear for his personal



1Plaintiff also intends to file a Motion for Remand pursuant to 28 U.S.C. § 1447 (c).
2Defendant apparently failed to file the original Summons and Complaint with her
Notice of Removal.

                                             1
safety and the safety of his family members, and negatively impacted Plaintiff’s

application for Asylum in the United States. (See Compl.)

       On October 23, 2018, Plaintiff filed this action in the Lexington County Court of

Common Pleas, asserting four state law causes of action: (1) defamation, (2) defamation

per se, (3) intentional infliction of emotional distress, and (4) intentional interference with

prospective contractual relations. (Id.) Plaintiff served the Summons and Complaint on

Defendant at her residence at 128 Woodcock Trail, West Columbia, South Carolina, on

October 25, 2018. (See Aff. of Service.)

       On November 5, 2018, Defendant, proceeding pro se,3 filed a Notice of Removal

in this Court on the alleged basis of diversity jurisdiction. (ECF 1.) Notably, Plaintiff was

never served with the Notice of Removal. Rather, Plaintiff learned of Defendant’s removal

only because the undersigned happened to identify the case on a Courthouse News

Service report.

       Appended to Defendant’s Notice of Removal, and the subject of the present

motions, is a two-page letter addressed to the Lexington County Circuit Court, in which

Defendant could be construed to assert counterclaims against Plaintiff and two “co-

counterclaim defendants,” Qingmin Jin and Yuan Xu. (ECF 1-1.) This Court did not

designate the filing as a Counterclaim; however, out of an abundance of caution, Plaintiff

is hereby responding to the potential counterclaims with these motions.




3 Interestingly, Defendant continues to proceed pro se despite posting on Twitter that she
has      “entrusted    a    lawyer      to   plead     guilty    to     Guo     Wengui.”
https://twitter.com/ZAP_333/status/1063196946347773953.

                                              2
       Three possible counterclaims are alleged in a single paragraph by Defendant as

follows:

             Under 1>. The federal Racketeer Influenced and Corrupt
             Organizations Act (RICO) (18 USC §§ 1961-1968) prohibits
             (1) acquiring, establishing, or operating an enterprise with
             illegally derived income, (2) acquiring or maintaining an
             interest in or control of an enterprise through illegal activity,
             and (3) using an enterprise to commit illegal acts (Extortion,
             Blackmail, Etc., 31A Am Jur 2d); 2>. Cyberbullying ; Federal
             law provides some tools to combat cyberstalking. Under 18
             U.S.C. 875(c), it is a federal crime, punishable by up to five
             years in prison and a fine of up to $250,000, to transmit any
             communication in interstate or foreign commerce containing a
             threat to injure the person of another. Section 875(c) applies
             to any communication actually transmitted in interstate or
             foreign commerce - thus it includes threats transmitted in
             interstate or foreign commerce via the telephone, e-mail,
             beepers, or the Internet. This is the statute under which Jake
             Baker was charged. 3> South Carolina's Anti-SLAPP statute,
             Counter-Plaintiff & defendant YuDan Lin counter-claims
             Plaintiff & counter-defendant Wengui Guo $ 5 million US
             dollars money damages.

(Id.). Defendant does not allege any facts in support of her purported counterclaims but

concludes her letter with a “Court note,” in which she makes additional unfounded,

salacious allegations regarding Plaintiff’s character that have no bearing on her

counterclaims. (Id.) To date, Defendant has not answered Plaintiff’s Complaint, and

Plaintiff does not interpret the Defendant’s attachment to the Notice of Removal to be an

Answer. Further, this Court granted Defendant’s Motion for Extension of Time to Answer

on November 11, 2018. (ECF 10.)

                                  LEGAL STANDARD

I.     Standard of Review

       “A document filed pro se is to be liberally construed, and a pro se [counterclaim],

however inartfully pleaded, must be held to less stringent standards than formal pleadings


                                            3
drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotations

omitted). “Even pro se litigants, however, must follow the procedural rules of the court.”

Toney v. LaSalle Bank Nat. Ass’n, 896 F. Supp. 2d 455, 464 (D.S.C. 2012) (citing Cox v.

Deal, No. 2:09-cv-02715-DCM-BM, 2011 WL 3418397, at *2 (D.S.C. Aug. 3, 2011)). As

the Fourth Circuit noted in Beaudett v. City of Hampton, 775 F.2d 1274, 1276 (4th Cir.

1985), “Though [pro se] litigants cannot, of course, be expected to frame legal issues with

the clarity and precision ideally evident in the work of those trained in law, neither can

district courts be required to conjure up and decide issues never fairly presented to them.”

See also Weller v. Dept. of Soc. Servs. for City of Baltimore, 901 F.2d 387, 391 (4th Cir.

1990) (“The ‘special judicial solicitude’ with which a district court should view such pro se

complaints does not transform the court into an advocate.”).

II.    Motions to Dismiss Under Rule 12(b)

       Even under the less stringent standard accorded pro se litigants, the pleadings of

such litigants are still subject to summary dismissal. See Eghbali v. Dept. of Energy at

Savannah River Nat’l Lab, 90 F. Supp. 3d 587, 590 (D.S.C. 2015); Cobin v. Hearst-Argyle

Television, Inc., 561 F. Supp. 2d 546, 549 (D.S.C. 2008).

       A.      12(b)(1) Lack of Subject Matter Jurisdiction

       Rule 12(b)(1) requires the dismissal of a claim where the presiding court lacks

subject matter jurisdiction. “The district courts of the United States . . . are ‘courts of limited

jurisdiction. They possess only that power authorized by Constitution and statute.” Exxon

Mobil Corp. v. Allapattah Servs., 545 U.S. 546, 552 (2005). The court thus must “presume

that a case lies outside of its limited jurisdiction unless and until jurisdiction is shown to

be proper.” United States v. Poole, 531 F.2d 263, 274 (4th Cir. 2008). The burden of



                                                4
establishing that a district court has subject-matter jurisdiction over a claim rests on the

proponent of that claim—here, the Defendant. Fulcrum Int’l., Inc. v. Prince George Ctr. I.

Inc., 503 Fed. Appx. 193, 194 (4th Cir. 2012).

       When determining the merits of a motion to dismiss for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), a court must determine whether plaintiff's

allegations, taken as true, “plead jurisdiction and a meritorious cause of action.” Dickey

v. Greene, 729 F.2d 957, 958 (4th Cir. 1984). While pro se litigants are generally held to

a lower standard in pleading and proving the existence of subject matter jurisdiction,

Hughes v. Rowe, 449 U.S. 5, 9 (1980), federal court jurisdiction must be affirmatively and

distinctly pleaded in the complaint. Norton v. Larney, 266 U.S. 511, 515-16 (1925); see

also United States v. Mitchell, 445 U.S. 535, 538 (1980); J.C. Driskill, Inc. v. Abdnor, 901

F.2d 383, 385 n.4 (4th Cir. 1990).

       B.     12(b)(6) Failure to State a Claim

       When a federal court is evaluating a pro se pleading, the pleading’s allegations are

assumed to be true. Erickson, 551 U.S. at 93 (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555-56 (2007)). Nevertheless, “the Fourth Circuit has established that nothing

in Erickson undermined the requirements the Court established in Twombly, specifically

that ‘a pleading contain “more than labels and conclusions.”’” Drayton v. Post & Courier,

No. 2:08-cv-03568-MBS-RSC, 2008 WL 5351921, at *2 (D.S.C. Dec. 22, 2008) (citing

Giarratano v. Johnson, 521 F.3d 298, 304 (4th Cir.2008)); see also Rice v. Nat’l Sec.

Council, 244 F. Supp. 2d 594, 596 (D.S.C. 2001) (citing Weller, 901 F.2d at 391)

(“Ultimately, this Court cannot ignore a clear failure in the pleading to allege facts

supporting a claim cognizable in a federal district court.”).



                                              5
       A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the pleadings. See

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive a motion to dismiss

under Rule 12(b)(6), a counterclaim must contain factual allegations sufficient to provide

the defendant with “notice of what the . . . claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rule 8(a)(2) requires a counterclaim

to allege facts showing that the plaintiff's claim is plausible, and these “factual allegations

must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.

at 555 & n.3. A counterclaim must consist of more than “a formulaic recitation of the

elements of a cause of action” or “naked assertion[s] devoid of further factual

enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court need not accept

legal conclusions that are presented as factual allegations, Twombly, 550 U.S. at 555, or

“unwarranted inferences, unreasonable conclusions, or arguments,” E. Shore. Mkts., Inc.

v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged--but it has not ‘show[n]--that the pleader is entitled to relief.” Iqbal,

556 U.S. at 679. “Only a claim that states a plausible claim for relief survives a motion to

dismiss.” Id.

III.   Motion to Strike Under Rule 12(f)

       Rule 12(f) authorizes the court to “strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

Although motions to strike pursuant to Rule 12(f) are generally disfavored because of

their potential to delay the proceedings, “‘Rule 12(f) reflects the inherent power of the

[c]ourt to prune down pleadings so as to expedite the administration of justice and to



                                              6
prevent abuse of its process.’” TracFone Wireless, Inc. v. Zip Wireless Prods., Inc., 716

F. Supp. 2d 1275, 1290 (N.D. Ga. 2010) (quoting McNair v. Monsanto Co., 279 F. Supp.

2d 1290, 1298 (M.D. Ga. 2003)); see also Waste Mgmt. Holdings, Inc. v. Gilmore, 252

F.3d 316, 347 (4th Cir. 2001). “[A] successful motion to strike typically seeks to remove

unnecessary clutter from the case, because in that situation the motion expedites the

case and moves the parties forward.” McDowell v. Morgan Stanley & Co., Inc., 645 F.

Supp. 2d 690, 693 (N.D. Ill. 2009).

       Courts should strike redundant, immaterial, impertinent, or scandalous matter if it

bears no possible relation to the parties’ dispute or it could confuse the issues. See

TracFone Wireless, 716 F. Supp. 2d at 1290. “A ‘redundant’ matter consists of allegations

that constitute a needless repetition of other averments or which are foreign to the issue

to be denied.” Wilkerson v. Butler, 229 F.R.D. 166, 170 (E.D. Cal. 2005), overruled on

other grounds by Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 974–75 (9th Cir.

2010); see also 5C Charles Alan Wright and Arthur R. Miller, Federal Practice and

Procedure § 1382. “An ‘immaterial’ matter has no essential or important relationship to

the claim for relief or defenses pleaded.” Wilkerson, 229 F.R.D. at 170. “A statement of

unnecessary particulars in connection with and descriptive of a material matter may be

stricken as ‘immaterial.’” Id. “Superfluous historical allegations are properly subject to a

motion to strike.” Id. “An “impertinent” allegation is neither responsive nor relevant to the

issues involved in the action and which could not be put in issue or given in evidence

between the parties.” Id. An ‘impertinent’ matter consists of statements that do not pertain

and are unnecessary to the issues in question.” Id. “A “scandalous” matter improperly

casts a derogatory light on someone, usually a party.” Id. “Allegations may be stricken as



                                             7
scandalous if the matter bears no possible relation to the controversy or may cause the

objecting party prejudice.” Id.

       A party seeking to strike immaterial, impertinent, or scandalous matter from a

pleading must establish (a) no evidence in support of the matter at issue would be

admissible, (b) the matter has no bearing on the relevant issues, and (c) allowing the

matter to remain in the pleading would result in prejudice to the movant. Lundy v. Town

of Brighton, 521 F. Supp. 2d 259, 265 (W.D.N.Y. 2007). A motion to strike will be granted

if “‘the moving party demonstrates that the challenged material is so unrelated to the

plaintiff’s claims as to be unworthy of consideration as a defense such that its presence

in the pleading throughout the proceeding will be prejudicial to the moving party.’”

Coleman v. McMillian, CA 1:12-1916-JFA-SVH, 2014 WL 1249290 at *3 (D.S.C. Mar. 26,

2014) (quoting McIntyre-Handy v. APAC Customer Servs., 2006 WL 721383 (E.D. Va.

Mar. 20, 2006)).

IV.    Motion for a More Definite Statement Under Rule 12(e)

       Rule 12 (e) provides that “[a] party may move for a more definite statement of a

pleading . . . which is so vague or ambiguous that the party cannot reasonably prepare a

response.” Whether a motion for a more definite statement should be granted is a matter

“generally left to the District Court’s discretion.” Hodgson v. Virginia Baptist Hosp., Inc.,

482 F.2d 821, 824 (4th Cir. 1973).

                                       ARGUMENT

I.     This Court should dismiss any counterclaims pursuant to Rules 12(b)(1) and
       12(b)(6).

       A.     This Court lacks subject matter jurisdiction.

       Federal courts lack the authority to adjudicate a case absent subject matter


                                             8
jurisdiction. With respect to a removed case, the removal statute, 28 U.S.C. § 1441, allows

a state court defendant to remove a case to a federal district court if the state court action

could have originally been filed there. See Darcangelo v. Verizon Commc'ns, Inc., 292

F.3d 181, 186 (4th Cir. 2002). Generally, a case can be filed in a federal district court only

if there is diversity of citizenship under 28 U.S.C. § 1332, or if there is federal question

jurisdiction under 28 U.S.C. § 1331.

       In her Notice of Removal, Defendant alleges that his Court has subject matter

jurisdiction over the case on the basis of the federal diversity statute, 28 U.S.C. § 1332(a).

Specifically, Defendant asserts that (1) “Plaintiff is a citizen of the state of New York, not a

United States citizen”; (2) “Defendant is a citizen of the state of SOUTH CAROLINA, a

United States citizen”; and (3) “[t]he amount in controversy exceeds $75,000, excluding

interest, costs, and attorney [sic] fees.” (ECF 1) (emphasis added). Defendant, however,

ignores the plain language of 28 U.S.C. § 1441(b), which prohibits removal of actions purely

based on diversity jurisdiction where the defendant is a resident of the forum state. 28

U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on the basis of [diversity]

jurisdiction under section 1332(a) of this title may not be removed if any of the parties in

interest properly joined and served as defendants is a citizen of the State in which such

action is brought.”). Accordingly, Defendant is precluded, as a matter of law, from removing

this case on the basis of diversity of citizenship since she is a citizen of South Carolina, as

admitted on the face of her removal papers. This Court thus lacks diversity jurisdiction over

this action, including Defendant’s counterclaims, under 28 U.S.C. § 1332.

       To the extent Defendant seeks federal question jurisdiction by way of her

counterclaims asserting federal law, it is well-established that such counterclaims cannot



                                               9
serve as a basis for federal question jurisdiction on removal. See, e.g., Vaden v. Discover

Bank, 556 U.S. 49, 60 (2009); Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc., 535

U.S. 826, 831 (2002); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the

longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when the

plaintiff's statement of his own cause of action shows that it is based upon [federal

law].” Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). “The rule makes

the plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive

reliance on state law.” Caterpillar Inc., 482 U.S. at 392. Thus, “[i]t follows that a

counterclaim—which appears as part of the defendant's answer, not as part of the

plaintiff's complaint—cannot serve as the basis for ‘arising under’ jurisdiction.” Holmes

Group, 535 U.S. at 831; see also Vaden v. Discover Bank, 556 U.S. at 60 (“Without

dissent, the Court held in Holmes Group that a federal counterclaim, even when

compulsory, does not establish ‘arising under’ jurisdiction.”). Therefore, this Court lacks

subject-matter jurisdiction over this action, including Defendant’s counterclaims, under 28

U.S.C. § 1331, as well.

       B.     Defendant has failed to state a claim upon which relief can be granted.

       Even under the liberal standard accorded pro se litigants, Defendant’s

counterclaims are wholly deficient under Rule 8(a) and do not show that Defendant is

entitled to relief under any law. The United States Supreme Court explained the interplay

between Rule 8(a) and Rule 12(b)(6) in Bell Atlantic Corp. v. Twombly:

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain
       statement of the claim showing that the pleader is entitled to relief,” in order
       to “give the defendant fair notice of what the . . . claim is and the grounds
       upon which it rests.” While a complaint attacked by a Rule 12(b)(6) motion
       to dismiss does not need detailed factual allegations, a plaintiff’s obligation
       to provide the “grounds” of his “entitle[ment] to relief” requires more than


                                             10
       labels and conclusions, and a formulaic recitation of the elements of a cause
       of action will not do. Factual allegations must be enough to raise a right to
       relief above the speculative level on the assumption that all the allegations
       in the complaint are true (even if doubtful in fact).

Twombly, 550 U.S. 544, 555 (2007) (footnote and citations omitted). “Although pro se

complaints are liberally construed, a plaintiff must do more than make vague and

conclusory statements to state a claim for relief. A plaintiff must allege facts that actually

support a plausible claim for relief.” Hicks v. Greenwood Cty. Det. Ctr., No. 2:17-cv-3320-

JMC-MGB, 2018 WL 1136035, at *2 (D.S.C. Feb. 13, 2018) (citing Iqbal, 556 U.S. at 678).

       In the two-page letter appended to Defendant’s Notice of Removal, Defendant

purports to assert counterclaims; however, Defendant neither states a plausible claim for

relief, nor alleges facts to support one. (ECF 1-1.) Specifically, Defendant alleges

counterclaims under (1) an unspecified provision of the Racketeer Influenced Corrupt

Organizations Act (RICO), 18 U.S.C. §§ 1961-1968, citing instead the entire statutory

scheme; (2) 18 U.S.C. § 875(c), a criminal statute; and, (3) “South Carolina’s Anti-SLAPP

statute.” (Id.) Plaintiff will address each in turn.

       The first counterclaim should be dismissed because Defendant fails to provide

Plaintiff fair notice of what the claim is, let alone allege facts sufficient to support a

plausible claim for relief. Defendant invokes RICO; however, Defendant fails to identify a

specific statute or provision of RICO upon which to base her claim. Instead, Defendant

cites to the entire Act, “18 U.S.C. §§ 1961-1968,” and lists general prohibitions found

therein, leaving Plaintiff to speculate as to the potential claim Defendant may be

advancing. (ECF 1-1.) Furthermore, even if the Court were to read the pleading to state

a valid RICO claim, Defendant has not alleged any facts supporting the existence of such

a claim, as required under the Act and established by relevant case law. Defendant’s


                                                11
Counterclaim 1 should be dismissed accordingly.

       For her second counterclaim, Defendant alleges a cause of action for

“cyberbullying” under 18 U.S.C. § 875(c). (ECF 1-1.) There simply is no set of facts upon

which Defendant can recover for violations of the stated criminal statute. Nothing in 18

U.S.C. § 875 provides for a private cause of action or civil penalties. See Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable

interest in the prosecution or nonprosecution of another.”). Moreover, absent clear

indication from Congress, courts should not infer a civil cause of action from a criminal

statute. California v. Sierra Club, 451 U.S. 287, 297 (1981). “Criminal statutes, which

express prohibitions rather than personal entitlements and specify a particular remedy

other than civil litigation, are accordingly poor candidates for the imputation of private

rights of action.” Doe v. Broderick, 225 F.3d 440, 448 (4th Cir.2000). Because 18 U.S.C.

§ 875 is a criminal statute containing prohibitions and particularized remedies, there is no

basis to infer a private cause of action. Even if a private right of action existed under 18

U.S.C. § 875, Defendant has not alleged any facts that remotely relate to the substance

of the statute. Counterclaim 2 should be dismissed accordingly.

       Lastly, Defendant purports to bring Counterclaim 3 under “South Carolina’s Anti-

SLAPP statute.” (ECF 1-1.) Despite diligent research, Plaintiff was unable to locate said

statute in the South Carolina Code of Laws, and Defendant provides no other indication

of the grounds of the claim. Therefore, Counterclaim 3 must be dismissed for failing to

state a claim upon which relief can be granted.




                                            12
II.    This Court should strike the immaterial, impertinent, and scandalous matter
       from Defendant’s Notice of Removal and attachment thereto pursuant to
       Rule 12(f).

       In the attachment to her Notice of Removal (ECF 1-1), Defendant inserts a host of

allegations concerning Plaintiff that are immaterial, impertinent, or scandalous. For the

reasons set forth below, this Court should strike the following portions and/or unnumbered

paragraphs from ECF 1-1 pursuant to Rule 12(f).

       A.     Defendant’s allegations regarding Plaintiff in the two unnumbered
              paragraphs of ECF 1-1 beginning with “Court note” should be stricken
              as immaterial, impertinent, and scandalous.

       At the end of the largely unintelligible letter addressed to the Lexington County

Circuit Court and purporting to assert counterclaims against Plaintiff, Defendant adds the

following “[c]ourt note” which further slanders Plaintiff by accusing him of a host of crimes.

(ECF 1-1.) The salacious, damaging allegations contained in the have no relationship to

the implausible counterclaims asserted by Defendant, are neither responsive nor relevant

to the issues involved in the present case, and cast especially derogatory light on Plaintiff.

See Wilkerson, 229 F.R.D. at 170. Furthermore, with regard to the above allegations, no

evidence in support of the matter at issue would be admissible, the matter has no bearing

on relevant issues, and allowing the matter to remain in the pleading would result in

prejudice to the movant. See Lundy, 521 F.Supp. 2d at 265. Defendant’s allegations

amount to nothing more than the continued airing of personal grievances against Plaintiff.

The above-quoted language should be stricken from ECF 1-1 accordingly.

       B.     Any counterclaims should be stricken as immaterial, impertinent, and
              scandalous because they could confuse the issues.

       As detailed above in support of Plaintiff’s Motion to Dismiss pursuant to Rule

12(b)(6), Defendant fails to state a claim upon which relief can be granted with any of her


                                             13
purported counterclaims. The presence of allegations which might be counterclaims, as

presented in the unnumbered paragraph beginning with “[u]nder 1,” stand to confuse the

issues and unfairly prejudice, especially given the criminal nature of RICO and 18 U.S.

875 and the non-existence of “South Carolina’s Anti-SLAPP statute.” (ECF 1-1.)

Therefore, Defendant’s counterclaims should be stricken as immaterial, impertinent, and

scandalous as well.

III.   This Court should order Defendant to provide a more definite and certain
       statement    of     counterclaims     pursuant    to     Rule     12(e).

       Alternatively, the Court should require Defendant to amend counterclaims

pursuant to Rule 12(e) to provide a more definite statement because Defendant’s

counterclaims are so vague and ambiguous that Plaintiff cannot reasonably be required

to frame a responsive pleading.

                                      CONCLUSION

       Based on the foregoing, Plaintiff respectfully requests this Court grant his motions to

dismiss and order Defendant to pay Plaintiff costs and reasonable attorneys’ fees.



                                           s/ Nekki Shutt      _________________
                                           Nekki Shutt (Federal I.D. No. 6530)
                                           BURNETTE SHUTT & MCDANIEL, PA
                                           912 Lady Street, Second Floor
                                           Columbia, South Carolina 29201
                                           Tel: (803) 904-7912
                                           Fax: (803) 904-7910
                                           nshutt@burnetteshutt.law

                                           ATTORNEYS FOR PLAINTIFF

Columbia, South Carolina

November 26, 2018



                                             14
